Exhibit 10.1

 



EXECUTION COPY



 

SUPPLEMENTAL INDENTURE NO. 2
(Golub Capital BDC 2010-1 LLC)

 

THIS SUPPLEMENTAL INDENTURE NO. 2 (this “Second Supplemental Indenture”), dated
as of June 25, 2015, is entered into in connection with that certain Indenture,
dated as of July 16, 2010, supplemented on February 15, 2013 (as further
amended, supplemented, restated or replaced from time to time, the “Indenture”),
by and between GOLUB CAPITAL BDC 2010-1 LLC, a Delaware limited liability
company (the “Issuer”) and U.S. BANK NATIONAL ASSOCIATION, a national banking
association, as trustee (herein, together with its permitted successors in the
trusts hereunder, called the “Trustee”). Capitalized terms used and not
otherwise defined herein shall have the meanings given to such terms in the
Indenture.

 

R E C I T A L S

 

WHEREAS, pursuant to and in accordance with Section 8.2 of the Indenture, the
Issuer desires to amend the Indenture in certain respects as provided herein;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:

 

SECTION 1. AMENDMENTS.

 

(a) Section 1.1 of the Indenture is hereby amended by inserting the following
new definition in its proper alphabetical order:

 

““Volcker Rule”: Means Section 13 of the U.S. Bank Holding Company Act of 1956,
as amended, and the applicable rules and regulations thereunder.” 

 

(b) Section 1.1 of the Indenture is hereby amended by amending and restating the
definition of “Balance” in its entirety as follows:

 

““Balance”: On any date, with respect to Cash or Eligible Investments in any
account, the aggregate of the (i) current balance of Cash, demand deposits, time
deposits, certificates of deposit and federal funds; (ii) principal amount of
interest-bearing government securities, money market accounts and repurchase
obligations; and (iii) purchase price (but not greater than the face amount) of
non-interest-bearing government securities and commercial paper.”

 

(c) Section 1.1 of the Indenture is hereby amended by amending the definition of
“Collateral Obligation” by replacing clauses (ii), (xxii) and (xv) thereof in
their entirety as follows:

 

“(ii) is not (A) a Defaulted Obligation (B) a Credit Risk Obligation or (C) a
Bond;”

 

 

 

“(xv) is not the subject of an Offer of exchange, or tender by its issuer, for
cash, securities or any other type of consideration other than a Permitted
Offer;”

 

“(xxii) is not or does not include or support a letter of credit;”

 

(d) Section 1.1 of the Indenture is hereby amended by amending the definition of
“Eligible Investments” by replacing clauses (iii), (iv), (v) (ix) thereof in
their entirety as follows:

 

“(iii) [reserved];”

 

“(iv) [reserved];”

 

“(v) commercial paper or other short-term obligations (other than Asset-backed
Commercial Paper) with the Eligible Investment Required Ratings;”

 

“(vi) [reserved]; and”

 

(e) Section 1.1 of the Indenture is hereby amended by amending the definition of
“Eligible Investments” by replacing the end thereof, beginning with the proviso,
in its entirety as follows:

 

provided that (1) Eligible Investments purchased with funds in the Collection
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations, other than those referred to in
clause (vii) above, as mature (or are putable at par to the issuer thereof) no
later than the Business Day prior to the next Payment Date unless such Eligible
Investments are issued by the Trustee in its capacity as a banking institution,
in which event such Eligible Investments may mature on such Payment Date; and
(2) none of the foregoing obligations shall constitute Eligible Investments if
(a) such obligation has an “f”, “r”, “p”, “pi”, “q” or “t” subscript assigned by
S&P, (b) all, or substantially all, of the remaining amounts payable thereunder
consist of interest and not principal payments, (c) payments with respect to
such obligations or proceeds of disposition are subject to withholding taxes by
any jurisdiction unless the payor is required to make “gross-up” payments that
cover the full amount of any such withholding tax on an after-tax basis, (d)
such obligation is secured by real property, (e) such obligation is purchased at
a price greater than 100% of the principal or face amount thereof, (f) such
obligation is subject of a tender offer, voluntary redemption, exchange offer,
conversion or other similar action, (g) in the Collateral Manager’s judgment,
such obligation is subject to material non-credit related risks, (h) such
obligation is a Structured Finance Obligation or (i) such obligation is
represented by a certificate of interest in a grantor trust. Eligible
Investments may include, without limitation, those investments issued by or made
with the Bank or for which the Bank or the Trustee or an Affiliate of the Bank
or the Trustee provides services and receives compensation. For the avoidance of
doubt, Eligible Investments shall exclude any investments not treated as “cash
equivalents” for purposes of Section __.10(c)(8)(iii)(A) of the regulations
implementing the Volcker Rule in accordance with any applicable interpretive
guidance thereunder.

 

2

 

(f) Section 1.1 of the Indenture is hereby amended by amending the definition of
“Non-Call Period” by replacing the date “July 20, 2015” where it appears in
clause (i) thereof with the date “July 20, 2017”.

 

(g) Section 1.1 of the Indenture is hereby amended by amending and restating the
definition of “Participation Interest” in its entirety as follows:

 

“Participation Interest”: A 100% undivided participation interest in a loan
that, at the time of acquisition, or the Issuer’s commitment to acquire the
same, satisfies each of the following criteria: (i) such participation would
constitute a Collateral Obligation were it acquired directly, (ii) the seller of
the participation is the lender on the loan, (iii) the aggregate participation
in the loan does not exceed the principal amount or commitment of such loan,
(iv) such participation does not grant, in the aggregate, to the participant in
such participation a greater interest than the seller holds in the loan or
commitment that is the subject of the participation, (v) the entire purchase
price for such participation is paid in full at the time of its acquisition (or,
in the case of a participation in a Revolving Collateral Obligation or Delayed
Drawdown Collateral Obligation, at the time of the funding of such loan), and
(vi) the participation provides the participant all of the economic benefit and
risk of the whole or part of the loan or commitment that is the subject of the
loan participation. For the avoidance of doubt, a Participation Interest shall
not include a sub-participation interest in any loan.

 

(h) Section 1.1 of the Indenture is hereby amended by amending the definition of
“Reinvestment Period” by replacing the date “July 20, 2015” appearing in clause
(i) thereof with the date “July 20, 2017”.

 

(i)  Section 1.1 of the Indenture is hereby amended by amending the definition
of “Reinvestment Period Extension Date” by replacing the date “July 20, 2017”
with the date “July 22, 2019”.

 

(j)  Section 1.1 of the Indenture is hereby amended by amending and restating
the definition of “Revolving Collateral Obligation” in its entirety as follows:

 

“Revolving Collateral Obligation”: Any Collateral Obligation (other than a
Delayed Drawdown Collateral Obligation) that is a loan (including, without
limitation, revolving loans, including funded and unfunded portions of revolving
credit lines and letter of credit facilities (other than letter of credit
facilities that require the Issuer to collateralize its commitment or deposit
the amount of its commitment in trust), unfunded commitments under specific
facilities and other similar loans and investments) that by its terms may
require one or more future advances to be made to the borrower by the Issuer;
provided that any such Collateral Obligation will be a Revolving Collateral
Obligation only until all commitments to make advances to the borrower expire or
are terminated or irrevocably reduced to zero.

 

(k) Section 1.1 of the Indenture is hereby amended by amending and restating the
definition of “Weighted Average Life Test” in its entirety as follows:

 

3

 

““Weighted Average Life Test”: A test satisfied on any date of determination if
the Weighted Average Life of the Collateral Obligations as of such date is less
than or equal to (i) 5.5 (or, if the Reinvestment Period is extended, 7.5) less
(ii) (x) 0.25 multiplied by (y) the aggregate number of quarter-year periods
that have elapsed since July 20, 2015.”

 

SECTION 2. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.

 

Except as specifically amended hereby, all provisions of the Indenture shall
remain in full force and effect. This Second Supplemental Indenture shall not be
deemed to expressly or impliedly waive, amend or supplement any provision of the
Indenture other than as expressly set forth herein and shall not constitute a
novation of the Indenture.

 

SECTION 3. REPRESENTATIONS.

 

The Issuer represents and warrants as of the date of this Second Supplemental
Indenture as follows:

 

(a) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;

 

(b) the execution, delivery and performance by it of this Second Supplemental
Indenture are within its powers, have been duly authorized, and do not
contravene (A) its charter, by-laws or other organizational documents, or (B)
any applicable law or regulation;

 

(c) no consent, license, permit, approval or authorization of, or registration,
filing or declaration with, any governmental authority is required in connection
with the execution, delivery, performance, validity or enforceability of this
Second Supplemental Indenture by or against it;

 

(d) this Second Supplemental Indenture has been duly executed and delivered by
it; and

 

(e) this Second Supplemental Indenture constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity.

 

SECTION 4. CONDITIONS TO EFFECTIVENESS.

 

Pursuant to Section 8.2 of the Indenture, the effectiveness of this Second
Supplemental Indenture is conditioned upon (a) obtaining consent of 100% of each
Class of Secured Notes, (b) obtaining consent of 100% of the Subordinated Notes,
(c) obtaining the consent of the Collateral Manager, (d) obtaining the consent
of the Collateral Administrator and (e) delivering to the Trustee an Opinion of
Counsel pursuant to Section 8.3(d) of the Indenture.

  

4

 

SECTION 5. CONSENT AND WAIVER OF COLLATERAL MANAGER.

 

GC Advisors LLC, as Collateral Manager hereby (i) consents to the amendments set
forth in this Second Supplemental Indenture and (ii) waives any and all rights
it may have to any notices and notice periods in respect of the Second
Supplemental Indenture, including but not limited to any notices and notice
periods (both before and after the execution of the Second Supplemental
Indenture) set forth in Section 8.2 of the Indenture.

 

SECTION 6. CONSENT AND WAIVER OF COLLATERAL ADMINISTRATOR.

 

U.S. Bank National Association as Collateral Administrator hereby (i) consents
to the amendments set forth in this Second Supplemental Indenture and (ii)
waives any and all rights it may have to any notices in respect of the Second
Supplemental Indenture, including but not limited to any notices (both before
and after the execution of the Second Supplemental Indenture) set forth in
Section 8.3(a) of the Indenture.

 

SECTION 8. DIRECTION AND RELEASE.

 

Notwithstanding anything to the contrary herein, each of the Issuer and the
Collateral Manager (i) acknowledges that the Trustee enjoys all the rights and
protections granted to it under the Indenture, (ii) directs the Trustee to enter
into, execute and deliver this Second Supplemental Indenture and (iii) agrees
that the Trustee shall be fully protected in relying upon the foregoing
direction.

 

SECTION 9. MISCELLANEOUS.

 

(a) This Second Supplemental Indenture may be executed in any number of
counterparts (including by facsimile, transmission of a “.pdf” copy or other
electronic means) and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

 

(b) The descriptive headings of the various sections of this Second Supplemental
Indenture are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions hereof.

 

(c) This Second Supplemental Indenture may not be amended or otherwise modified
except as provided in the Indenture.

 

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Second Supplemental Indenture.

 

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

 

(f) The Trustee accepts the amendments to the Indenture as set forth in this
Second Supplemental Indenture and agrees to perform the duties of the Trustee
upon the terms and conditions set forth herein and in the Indenture set forth
therein. Without limiting the generality

 

5

 

of the foregoing, the Trustee assumes no responsibility for the correctness of
the recitals contained herein, which shall be taken as the statements of the
Issuer and, except as provided in the Indenture, the Trustee shall not be
responsible or accountable in any way whatsoever for or with respect to the
validity, execution or sufficiency of this Second Supplemental Indenture and
makes no representation with respect thereto.

 

(g) This Second Supplemental Indenture represents the final agreement between
the parties only with respect to the subject matter expressly covered hereby and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.

 

(h) THIS SECOND SUPPLEMENTAL INDENTURE AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS SECOND SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 



6

 

IN WITNESS WHEREOF, the undersigned have caused this Supplemental Indenture No.
2 to be executed by their respective officers thereunto duly authorized, as of
the date first above written.

 

Executed as a deed by:

 

GOLUB CAPITAL BDC 2010-1 LLC,
as the Issuer

 

 

 

By:/s/ David B. Golub_____________________
Name: David B. Golub
Title: Manager





 

 

 

U.S. BANK NATIONAL ASSOCIATION,
as Trustee

 

 

 

By:/s/ Leslie Hundley_______________________
Name: Leslie Hundley
Title: Vice President





 

 

 

Acknowledged and Agreed to:

 

GC ADVISORS LLC,

as Collateral Manager

 

 

 

By:  /s/ David B. Golub ______________
      Name: David B. Golub
      Title: Manager

 

 

 

Acknowledged and Agreed to:

 

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Administrator

 

 

 

By:  /s/ Leslie Hundley ______________
      Name: Leslie Hundley
      Title: Vice President

 



 

 